Citation Nr: 9913420	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  96-23 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to service connection for a rash of left hand 
and groin area.

2.  Entitlement to service connection for venereal disease 
and acute urethritis.

3.  Entitlement to service connection for acquired 
psychiatric disorder.





REPRESENTATION

Appellant represented by:	The American Legion





INTRODUCTION

The veteran served on active duty from August 1972 to July 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 1995 from the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA), which in part, denied service connection for a 
rash of left hand and groin area, residuals of venereal 
disease and an acquired psychiatric disorder.  

Initially, the veteran had requested a hearing at the RO 
before a Member of the Board.  In February 1999, he was 
notified at his last known address that a hearing was 
scheduled for March 12, 1999.  However, he failed to report 
at the appointed time and place.


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that huis claim for service connection for a rash 
of the left hand and groin area is plausible.  

2.  The veteran has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim for service connection for a 
venereal disease and acute urethritis is plausible.

3.  The veteran has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim for service connection for an 
acquired psychiatric disorder is plausible.  


CONCLUSIONS OF LAW

The claim of entitlement to service connection for a rash of 
the left hand and groin area is not well grounded.  
38 U.S.C.A. § 5107 (a) (West 1991).

The claim of entitlement to service connection for venereal 
disease and acute urethritis is not well grounded.  
38 U.S.C.A. § 5107 (a) (West 1991).

The claim of entitlement to service connection an acquired 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles Pertaining to Well Groundedness

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

In order for a claim to be well grounded, there must first be 
competent medical evidence of a current disability; second, 
there must be an incurrence or aggravation of a disease or 
injury in service shown in either competent lay or medical 
evidence; third, there must be competent medical evidence 
showing a nexus between the current disability and the in-
service incurrence or aggravation of a disease or injury.  
Caluza v. Brown 7 Vet. App. 498 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  Continuity of 
symptomatology is required where the condition noted during 
service is not shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. 
§ 3.303(b).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  In addition, service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998). 

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  The evidence must "justify a 
belief by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107 (a) (West 1991).  Where such 
evidence is not submitted, the claim is not well grounded, 
and the initial burden placed on the appellant is not met.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the appellant must be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or is beyond the competence of the person making 
the assertion.  See King v. Brown, 5 Vet. App. 19 (1993).  In 
this case the assertions are beyond the competence of the 
appellant or are inherently incredible when viewed in the 
context of the total record.

Rash on Left Hand and Groin Area

The veteran contends that he is entitled to service 
connection for a rash on the left hand and groin area.  He 
alleges that he was treated inservice for this problem and 
continues to have residuals.

Service medical records revealed that the veteran was treated 
for a rash in the groin area and was diagnosed with tinea 
cruis in May 1973.  There is no other evidence of inservice 
treatment for a skin condition, and his July 1973 separation 
examination revealed normal findings on examination of the 
skin.  

There is no post-service medical evidence of a skin disorder 
currently associated with the claims file.  A VA 
rehabilitation report from November to December 1993 listed 
numerous physical conditions, none of which included a skin 
disorder, aside from a self-inflicted excoriation of the 
anterior chest wall, sustained accidentally while moving 
furniture.  The only other medical evidence submitted did not 
refer to skin problems.  The veteran also conceded in his 
April 1995 claim for service connection for his skin disorder 
that he has not received any medical treatment for a skin 
disorder since service.

Upon review of the evidence, the Board finds that a claim for 
service connection for a skin disorder is not well grounded.  
There is no medical evidence revealing a current skin 
disorder.  In addition, the service medical records revealed 
that the inservice tinea cruis was acute and transitory, with 
the condition fully resolved prior to separation from the 
service.

As previously pointed out, all three prongs of Caluza, supra, 
must be satisfied in order for a well-grounded claim to 
exist.  In this case, competent medical evidence has not been 
submitted to establish a current skin disorder.  Under these 
circumstances, the Board concludes that the veteran has not 
met the initial burden of presenting evidence of a well-
grounded claim for service connection for a rash on the left 
hand and groin area, as imposed by 38 U.S.C.A. §  5107(a).  
The claim, therefore, must be denied.  And since the veteran 
has failed to present a well-grounded claim for service 
connection for a skin disorder, VA has no duty to assist him 
in the development of facts pertaining to the claim. 

Venereal Disease and Acute Urethritis

The veteran contends that he is entitled to service 
connection for venereal disease and acute urethritis.  He 
alleges that he was treated inservice for this problem and 
continues to have residuals.  

Service medical records reveal that the veteran was treated 
in December 1972 for urethral discharge and was diagnosed 
with urethritis, acute, due to Neisseria Gonorrhea.  In June 
1973, he was seen for an apparent chancre on the shaft of 
penis, and upon further investigation, was found to have many 
pus cells and moderate gram cells positive for Cocci.  No T. 
pallidum was noted.  The veteran's separation examination of 
July 1973 was negative for findings of venereal disease.

There is no postservice medical evidence showing current 
findings of venereal disease or residuals of the same 
currently associated with the claims file.  A VA 
rehabilitation report from November to December 1993 listed 
numerous physical conditions, none of which included any type 
of active venereal disease, residual of venereal disease or 
urological problem.  He was noted to decline an examination 
of the genital and rectal area during physical examination, 
stating "I don't need that doc."  The only other medical 
evidence submitted did not refer to genital urinary problems.  
An attempt to obtain VA clinical records for venereal disease 
said to have been treated in November 1992 revealed no 
medical records in existence for the veteran.  The veteran 
also conceded in his April 1995 claim for service connection 
for venereal disease that he has not received any medical 
treatment for a venereal disease since service.

Upon review of the evidence, the Board finds that a claim for 
service connection for venereal disease and acute urethritis 
is not well grounded.  There is no medical evidence revealing 
a current venereal disease, residuals or of a urinary tract 
disorder.   In addition, the service medical records revealed 
that the venereal disease diagnosed inservice was acute and 
transitory, with the condition fully resolved prior to 
separation from the service.

As previously pointed out, all three prongs of Caluza, supra, 
must be satisfied in order for a well-grounded claim to 
exist.  In this case, competent medical evidence has not been 
submitted to establish the existence of a current active 
venereal disease, urinary tract disorder, or residuals of 
same.  Under these circumstances, the Board concludes that 
the veteran has not met the initial burden of presenting 
evidence of a well-grounded claim for service connection for 
venereal disease and acute urethritis, as imposed by 
38 U.S.C.A. §  5107(a).  The claim, therefore, must be 
denied.  And since the veteran has failed to present a well-
grounded claim for service connection for venereal disease 
and acute urethritis, VA has no duty to assist him in the 
development of facts pertaining to the claim. 



Acquired Psychiatric Disorder

The veteran contends that he is entitled to service 
connection for an acquired psychiatric disorder.  He alleges 
he was treated for a "nerve condition" inservice and at the 
VA hospital in Johnson City, Tennessee.  

Service medical records are negative for findings of or 
treatment for a psychiatric disorder.  A June 1973 consult 
for possible administrative separation revealed that the 
veteran had joined the service to acquire a trade, and once 
he didn't acquire one, he wanted to leave the service.  He 
complained of not adjusting well in the service.  The opinion 
rendered was that while there was a decent chance he might 
not make it in the Navy, at present there was no 
justification seen for an administrative separation simply 
because he wanted out.  He was found to be not depressed or 
suicidal and there was no gross thought disorder.  The 
veteran's July 1973 separation examination was negative for 
any psychiatric findings.

A VA rehabilitation report from November to December 1993 
revealed treatment for substance abuse, including diagnoses 
of cocaine dependence, alcohol dependence and marijuana 
abuse.  A history of the veteran having abused alcohol 
beginning at age 17 was given, as was a history of 
polysubstance abuse, including marijuana, cocaine and heroin.  
He gave a history of serving a sentence for armed robbery, 
and when asked if he had been homicidal in the past he 
indicated that he had been towards alot of people, but when 
asked if he currently felt homicidal he indicated he might be 
if the wrong buttons were pushed.  There was no suicidal 
ideations in the past and no history of psychiatric 
hospitalizations or medications to treat psychiatric 
disorders.  No diagnosis of a psychiatric disorder was 
rendered in this report.   

A January 1994 VA aftercare report indicated that the veteran 
was abstinent and working on a recovery plan.  Again, no 
diagnosis of a psychiatric disorder was mentioned.

Upon review of the evidence, the Board finds that a claim for 
service connection for an acquired psychiatric disorder is 
not well grounded.  There is no medical evidence revealing a 
current psychiatric disorder.  In addition, there is no 
evidence showing a psychiatric disorder diagnosed inservice, 
or within one year of his discharge in July 1973.  

As previously pointed out, all three prongs of Caluza, supra, 
must be satisfied in order for a well-grounded claim to 
exist.  In this case, competent medical evidence has not been 
submitted to establish a current psychiatric disability.  
Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well-grounded claim for service connection for a 
psychiatric disorder, as imposed by 38 U.S.C.A. §  5107(a).  
Moreover, even if there were evidence of a current 
psychiatric disorder, there is no competent medical evidence 
that the veteran incurred a psychiatric disorder inservice, 
or that he developed a psychiatric disorder, manifest to a 
compensable degree within one year of his discharge from 
service.  The claim, therefore, must be denied.  And since 
the veteran has failed to present a well-grounded claim for 
service connection for an acquired psychiatric disorder, VA 
has no duty to assist him in the development of facts 
pertaining to the claim. 

Conclusion 

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence needed to complete his or 
her application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in the statement of the case.  The 
discussion above informs the appellant of the types of 
evidence lacking, and which he should submit for a well 
grounded claim.  Unlike the situation in Robinette, the 
appellant has not put VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
might make the claims well grounded.


ORDER

The claim for service connection for a rash of the left hand 
and groin area is denied as not well grounded.

The claim for service connection for venereal disease and 
acute urethritis is denied as not well grounded.

The claim for service connection for an acquired psychiatric 
disorder is denied as not well grounded.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

